GUNN, Presiding Judge.
By petition for writ of prohibition, relator challenges the venue of the St. Louis Circuit Court in a personal injury case asserted on residence of the defendant ad litem. A preliminary writ was issued which we now make absolute.
The underlying action stems from an automobile accident occurring in St. Louis County. All parties except the defendant ad litem appointed pursuant to § 537.021.-1(2), RSMo 1978, reside in St. Louis County. Based solely on the St. Louis residence of the defendant ad litem, plaintiffs filed suit in the St. Louis Circuit Court. The core issue is whether the residence of the defendant ad litem controls venue. It does not.
State ex rel. Gannon v. Gaertner, 592 S.W.2d 214 (Mo.App.1979), is absolutely dis-positive. Gannon involved an identical situation to this case and held that the defendant ad litem is merely a nominal defendant, having no personal interest in or liability *46for the litigation. As such, his residence cannot serve as a basis for venue.
As no other error of law appears and an extended opinion would be of no preceden-tial value, the writ preliminarily issued is made permanent and the action is dismissed without prejudice. Rule 84.16(b).
Preliminary writ of prohibition is made absolute.
STEPHAN and PUDLOWSKI, JJ., concur.